              Case 3:17-cv-05541-RSM Document 32 Filed 12/23/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
10
       MARTIN A. SCHIAFFINO,                            Case No. C17-5541-RSM
11
                      Plaintiff,                        ORDER REMANDING CASE
12
13                        v.

14     COMMISSIONER OF SOCIAL
       SECURITY,
15
16                    Defendant.

17
18
            This matter comes before the Court on the order and mandate from the Ninth Circuit
19
     Court of Appeals. Dkts. #20, #21. This case is hereby REMANDED to the Commissioner for
20
     further consideration pursuant to 42 U.S.C. § 405(g).
21
22          IT IS SO ORDERED.

23          DATED this 23rd day of December, 2020.
24
25
26
                                                  A
                                                  RICARDO S. MARTINEZ
27                                                CHIEF UNITED STATES DISTRICT JUDGE

28



     ORDER - 1
